Citation Nr: 1512438	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  12-18 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the lumbar spine.

2.  Entitlement to service connection for a bilateral hip condition, to include as secondary to degenerative arthritis of the lumbar spine.

3.  Entitlement to service connection for a neck condition, to include as secondary to degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. P

ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to November 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In March 2013, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the Veteran's electronic file (Veterans Benefits Management System (VBMS)).

The Board notes that this case has been treated as one involving whether new and material evidence has been submitted to reopen a previously denied claim.  However, a review of the record reflects that the Veteran's original claims of November 2010 are still on appeal.  These claims were denied by the RO in an August 2011 rating decision.  VA then received additional evidence relating to these claims within one year of the August 2011 rating decision, including evidence dated December 2011and January 2012.  VA regulations, specifically 38 C.F.R. § 3.156(b), provide that evidence received within the one year period prior to the decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period.  As such, the August 2011 rating decision is not final and the original claim of November 2010 is still pending. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for (1) degenerative arthritis of the lumbar spine; (2) a bilateral hip condition, to include as secondary to degenerative arthritis of the lumbar spine; and (3) a neck condition.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

The RO did not issue the Veteran notice regarding the elements of service connection or information on how to substantiate his claim prior to the initial adjudication of his claim in August 2011.  Thus, the RO should send VCAA notice to the Veteran in compliance with 38 U.S.C.A. § 5103(a).  Further, the notice should also comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a service connection claim.

In addition, while the Veteran was afforded a VA examination for his claimed disabilities in July 2011, these examinations are insufficient to allow for appellate review.  As such, a new examination is required.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examiner simply noted that it was his opinion that the Veteran's lumbar spine disability was due to a mechanical dysfunction rather than military service.  No rationale was provided to support this conclusion.  It was also noted that there was no current evidence of a cervical spine disability.  Finally, the examiner stated that an opinion regarding the bilateral hip condition could not be offered until an EMG/NC (electromyograph/neurologic check) was performed.  

The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  As such, a new examination is required for the Veteran's lumbar spine disability.  The examiner is to opine as to whether it is at least as likely as not that the Veteran's lumbar spine disability manifested during, or as a result of, active military service.  In offering an opinion, the examiner must consider and discuss all of the evidence of record, including the Veteran's lay assertions.  The examiner should also determine whether there is evidence of a cervical spine disability.  If any disability is identified, the examiner should opine as to whether it is at least as likely as not that a cervical spine disability manifested during, or as a result of, active military service.  

Finally, a new examination is required for the Veteran's claimed bilateral hip disability.  The examiner is to identify all current disabilities associated with the hips and opine as to whether it is at least as likely as not that any identified disability manifested during, or as a result of, active military service.  In offering an opinion, the examiner must consider and discuss all of the evidence of record, including the Veteran's lay assertions.  The examination must also include an EMG/NC, as deemed necessary by the July 2011 VA examiner.  \

Accordingly, the case is REMANDED for the following action:

1.  The RO should send VCAA notice to the Veteran in compliance with 38 U.S.C.A. § 5103(a).  The notice should specifically include inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.

2.  The Veteran should be scheduled for a VA examination before an appropriate physician regarding his claimed spinal disabilities.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with the scheduled examination and the examination report should indicate that these items were in fact reviewed.  All indicated tests and studies should be performed and the examiner should address the following:

(a) Is it at least as likely as not that any current lumbar spine disability manifested during, or as a result of, active military service?  

A complete rationale must be provided, including a discussion of the medical evidence of record and the Veteran's lay assertions.  

(b) Does the Veteran suffer from a chronic disability of the cervical spine?  If so, is it at least as likely as not that this disability manifested during, or as a result of, active military service?

If it is determined that it is less likely than not that a cervical spine disability manifested during, or as a result of, active military service, is it at least as likely as not that a cervical spine disability was caused by, or aggravated by, a lumbar spine disability?

A complete rationale must be provided, including a discussion of the medical evidence of record and the Veteran's lay assertions.  

3.  The Veteran should also be scheduled for a VA examination before an appropriate physician regarding his claimed bilateral hip disabilities.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with the scheduled examination and the examination report should indicate that these items were in fact reviewed.  

All indicated tests and studies should be performed, including an EMG/NC.  The examiner should then identify all current disabilities associated with the hips, and opine as to whether it is at least as likely as not that any identified disability manifested during, or as a result of, active military service.  

If it is determined that it is less likely than not that a hip disability manifested during, or as a result of, active military service, is it at least as likely as not that any identified hip disability was caused by, or aggravated by, a lumbar spine disability?

A complete rationale must be provided, including a discussion of the medical evidence of record and the Veteran's lay assertions.  

4.  Thereafter, the issue on appeal should be readjudicated. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B. MULLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




